Citation Nr: 0306658	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-11 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for soft tissue sarcoma 
secondary to exposure to Agent Orange.  

(The issues of entitlement to service connection for a 
seizure disorder and entitlement to nonservice-connected 
pension benefits will be the subjects of a separate decision 
by the Veterans Law Judge who held a hearing on those 
issues.)  


REPRESENTATION

Appellant represented by:	George S. Luter, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and C. B.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
peripheral neuropathy and soft tissue sarcoma due to exposure 
to Agent Orange.  

In May 1999, the Board found that the veteran had filed a 
timely notice of disagreement with the foregoing rating 
decision and directed the RO to issue a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Following the issuance of a statement of the case, the 
veteran filed a timely substantive appeal with respect to 
these issues and requested a hearing before a member of the 
Board at the RO.  In March 2000, the veteran and C. B. gave 
sworn testimony on those two issues before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of that 
hearing is of record.  The veteran had previously offered 
testimony on issues of entitlement to service connection for 
a seizure disorder and entitlement to nonservice-connected 
pension benefits before another Veterans Law Judge.  That 
transcript is also of record.  Those issues will be the 
subjects of a separate decision by the Veterans Law Judge who 
held the hearing.  See 38 C.F.R. § 20.707 (2002).   

This case was advanced on the docket because of 
administrative error causing significant delay in docketing 
the appeal.  38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in Vietnam from June 1969 to January 
1971.  

3.  Peripheral neuropathy was not present in service or 
during the first two years following the veteran's return 
from Vietnam and is not shown to be present now.  

4.  Soft tissue sarcoma was not present in service, and it is 
not shown that the veteran has any form of soft tissue 
sarcoma now.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy due to 
exposure to Agent Orange in Vietnam between January 9, 1962, 
and May 7, 1975, is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2.  Service connection for soft tissue sarcoma due to 
exposure to Agent Orange in Vietnam between January 9, 1962, 
and May 7, 1975, is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In June 1999, the RO provided the veteran and his 
then attorney-representative with a statement of the case.  A 
supplemental statement of the case was provided to the 
veteran and his current attorney-representative in December 
2002.  These documents set forth the legal criteria governing 
the claims now before the Board, listed the evidence 
considered by the RO, and offered analyses of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claims.  In addition, the 
supplemental statement of the case set forth the regulations 
implementing the VCAA.  

Moreover, in correspondence dated in September 2002, the RO 
notified the veteran of the enactment of the VCAA and of the 
information and evidence necessary to substantiate his 
claims.  This correspondence also essentially informed the 
veteran which evidence, if any, he should obtain, and which 
evidence, if any, VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
service medical records, pertinent reports of VA examination 
and treatment, and reports from the Social Security 
Administration.  Although the veteran has been in receipt of 
Social Security disability benefits for a number of years, 
these benefits appear to have been predicated on diagnoses of 
anxiety-related disorders and a substance abuse disorder and 
not on the disabilities at issue on this appeal.  Moreover, 
in a medical release (VA Form 21-4142) received in October 
2002, the veteran stated that he had not been treated by a 
private physician and that all of his medical information was 
contained in his VA treatment records.  The veteran seems to 
have meant that all of the treatment relevant to the issues 
on this appeal was through VA, as private treatment reports 
submitted by his then attorney-representative in May 2000 do 
not appear to be directly germane to this appeal.  In any 
case, no other relevant evidence has been identified by the 
veteran or his attorney-representative, and the Board is 
aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As described 
below, the veteran was afforded a number VA examinations 
since filing his claim for service connection in August 1996, 
including a VA neurologic examination in July 2000 with an 
addendum by the examiner dated in December 2000, the effect 
of which was to rule out the presence of peripheral 
neuropathy despite the veteran's complaints regarding that 
disorder.  In addition, there are a number of reports of 
treatment and diagnostic testing that do not show the 
presence of any form of soft tissue sarcoma.  The veteran has 
been examined and treated on numerous occasions over the 
years.  In the absence of any medical indication of the 
presence of soft tissue sarcoma, further medical evaluation 
is not warranted.  Further examination would do little to 
enhance the veteran's claims to the benefits he seeks.  The 
duty to assist is not invoked where, as here, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for further consideration of the claim under the 
VCAA, poses no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  



The Claims for Service Connection

The record shows that the veteran served in Vietnam from June 
1969 to January 1971.  He contends that service connection is 
warranted for peripheral neuropathy and soft tissue sarcoma 
as a consequence of his exposure to Agent Orange while 
serving in Vietnam.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The listed diseases include the various forms of 
soft tissue sarcoma.  

In addition, service connection on a presumptive Agent Orange 
basis is available under the law for acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  The term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years.  
38 C.F.R. § 3.309(e), Note 2.  The last date on which a 
veteran shall be presumed to have been exposed to a herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

There is no evidence that the veteran had acute or subacute 
peripheral neuropathy during his service in Vietnam or at any 
time within two years following the last date on which he 
served in Vietnam.  In the absence of such a showing, there 
is no legal entitlement to service connection for the claimed 
disability on a presumptive Agent Orange basis.  See 
Sabonis v. Brown, 6 Vet. App. at 430 (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  

Although there is a rebuttable presumption of exposure to 
Agent Orange if a veteran served in Vietnam during the period 
from January 9, 1962, to May 7, 1975, 38 U.S.C.A. § 1116(f), 
there is no competent evidence that the veteran has 
peripheral neuropathy currently.  Although he claims that he 
is disabled by the effects of peripheral neuropathy, 
peripheral neuropathy was not found when he underwent a VA 
neurologic examination in July 2000.  It was then reported 
that electromyographic and nerve conduction velocity 
(EMG/NCV) studies in 1996 offered no support for a finding of 
peripheral neuropathy.  In an addendum to his report of July 
2000, the neurologic examiner reported in December 2000 that 
an EMG study of July 2000 was unchanged from the EMG 
completed in October 1996.  The examiner stated that the 
veteran had no findings indicative of peripheral neuropathy 
and concluded that peripheral neuropathy was not found.  This 
was consistent with the findings on VA neurologic examination 
in September 1996, which found no definite signs of 
peripheral neuropathy.  

As with peripheral neuropathy, the service medical records 
are completely negative for complaints or findings of soft 
tissue sarcoma.  When seen in the VA genitourinary clinic in 
March 1987, a testicular mass had been present for two to 
three months and a spermatocele was thought probable.  The 
veteran continued to complain of right upper quadrant pain.  
When he was hospitalized by VA in July 1992, a "fairly 
remarkable left hydrocele" was noted, but his physical 
examination was otherwise unremarkable.  When hospitalized by 
VA in May 1995, a history of "cysts" of the left axilla and 
left testicle was noted.  Although he had no lymphadenopathy, 
an examination of the left axilla revealed a 2-centimeter 
mass that was round, firm, mobile, and tender without 
erythema.  The veteran complained of a left testicular 
enlargement, but an ultrasound by the urology service showed 
this to be a large left hydrocele with left testicle 
compression inferiorly.  Consequently, in July 1995, the 
veteran underwent a spermatocelectomy by VA to remove a 3 by 
6-centimeter spermatocele superior to the left testicle.  The 
surgical pathology report dated later that month shows that 
the mass was consistent with a spermatocele.  The record is 
devoid of any diagnosis of soft tissue sarcoma.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the law requires that there be a 
showing of current disability and of a link of the current 
disability to service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

The veteran testified in March 2000 that his left side felt 
as though it was asleep all the time with a tingling 
sensation and that this sensation began around 1990.  He 
reported that when he put his left foot down, he could feel 
nothing.  He used a cane because of falling.  He said that 
his peripheral neuropathy began about 10 years previously and 
that he had constant pain from his condition, although he was 
not on medication for the pain.  He also testified that he 
had cysts all over his body, including the groin, armpit, and 
buttocks, and that he had a growth removed from his groin in 
1995 "the size of a softball."  He also claimed that a cyst 
"about the size of a golf ball" was removed from his 
armpit.  He said that he began having these cysts in 1980 and 
that he believed they were a direct result of Agent Orange 
exposure.  He testified that he treated the cysts with 
peroxide.  

The veteran's sister, C. B., testified that she had observed 
the skin lesions on his body that she described as "kind of 
like a [boil] coming up to a head."  She also said that she 
had seen him fall the day before the hearing and that it was 
"like that leg will just go out."  She said that this 
condition had been going on for years and was getting worse.  
She thought that it had gone on for about 10 years.  

Although the veteran and his sister are competent to testify 
about what they have seen or experienced, they are not 
competent, as lay people, to opine on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited 
therein.  See also 38 C.F.R. § 3.159(a)(1) (defining 
competent medical evidence as "evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions" or 
statements "conveying sound medical principles found in 
medical treatises," as well as statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses).  

In the absence of established diagnoses of peripheral 
neuropathy and soft tissue sarcoma, the claims for service 
connection are without merit and must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
a finding of current disability, there can be no valid claim 
for service connection); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (same).  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for peripheral neuropathy due to exposure 
to Agent Orange is denied.  

Service connection for soft tissue sarcoma due to exposure to 
Agent Orange is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

